Citation Nr: 9905965	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer, secondary 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and his spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from December 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1995.  The case was previously remanded in January 
1997.

The veteran claims that he developed skin cancer as a result 
of exposure to radiation while he was stationed at Camp 
Hanford in service.  Skin cancer is a potentially radiogenic 
disease under 38 C.F.R. § 3.311(b)(2)(vii) (1998).  In 
support of his claim, he submitted a statement from a private 
physician, who expressed his opinion that the veteran's skin 
carcinoma was in part due to exposure to radiation while at 
Camp Hanford.  As a consequence, the case was remanded to 
obtain additional information from this physician, and to 
attempt to obtain information regarding the claimed exposure.  
However, the RO was unable to obtain any specific information 
regarding dosage estimates.  

However, within 90 days of the transfer of the case to the 
Board, the veteran's attorney submitted additional evidence, 
including a letter from the U.S. Army Center for Health 
Promotion and Preventive Medicine, dated in August 1998, 
which had obtained a dosage estimate for the veteran provided 
by the Hanford Project Coordinator at the U.S. Center for 
Disease Control and Prevention (CDC).  This evidence must be 
reviewed by the RO, prior to a decision by the Board.  
38 C.F.R. § 20.1304(a) (1998).  Moreover, since the veteran 
has a "radiogenic" disease, listed under 38 C.F.R. § 
3.311(b)(2) (1998), and evidence of radiation exposure has 
now been received, the applicable regulation requires that 
the case be referred to the VA Under Secretary for Benefits 
for a determination as to whether the veteran's skin cancer 
is related to ionizing radiation exposure while in service, 
or otherwise linked medically to in-service ionizing 
radiation exposure.  38 C.F.R. § 3.311(b), (c) (1998).  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

2.  The RO should refer the case to the 
Under Secretary for Benefits for review 
pursuant to 38 C.F.R. § 3.311(c) (1998).  

3.  After the case is returned to the RO, 
the RO should review the veteran's claims 
folder and ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete or inadequate, appropriate 
corrective action should be taken.  See 
Stegall, supra.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for skin cancer, due to exposure to 
ionizing radiation. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


